NOTICE OF ALLOWABILITY
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art of record (considered as a whole) neither anticipates, nor renders obvious the claimed cleaning system (cleaning apparatus and storage tray) with the cleaning apparatus having both a controller to control an unattended self-cleaning mode and also having a battery charging circuit that is disabled when the self-cleaning mode is actuated in combination with the rest of the limitations set forth in the independent claims.  Although previous Office Actions applied prior art and common knowledge that it would be obvious to disable charging during an operation, the specific limitations that the self-cleaning mode is unattended and that the cleaning device includes the charging circuit that is disabled when the self-cleaning mode is activated have been found to be novel over the prior art as a whole. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN R MULLER whose telephone number is (571)272-4489.  The examiner can normally be reached on M/W/F 8-6, alternating T/Th 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on 571-272-4761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-




/BRYAN R MULLER/Primary Examiner, Art Unit 3799                                                                                                                                                                                                        11 February 2022